Citation Nr: 0630184	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-42 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether timely substantive appeal was filed on 2003 denial of 
an effective date earlier than February 24, 1998, for the 
grant of a total disability rating based on unemployability 
due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto, Rico, that a timely substantive appeal was not filed 
on 2003 RO denial of earlier effective date for the grant of 
TDIU.  A notice of disagreement (NOD) was filed in August 
2004.  A September 2004 Statement of the Case (SOC) addressed 
the issue of timeliness of appeal.  In December 2004, the 
veteran perfected his appeal on this issue.   


FINDING OF FACT

Timely substantive appeal was not filed on either the 
February 2003 or the May 2003 rating decisions denying an 
effective date earlier than February 24, 1998, for the grant 
of TDIU.  


CONCLUSION OF LAW

As no timely substantive appeal was filed on the February 
2003 or May 2003 denial of an effective date earlier than 
February 24, 1998, for the grant of TDIU, the appeal is 
dismissed for lack of Board jurisdiction.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200-20.202, 20.302 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To have jurisdiction to review an RO denial, the Board must 
have before it a timely substantive appeal.  A timely 
substantive appeal requires, first, a written NOD within one 
year after the date of notice of the RO denial.  An NOD is a 
written statement of a claimant or his representative 
expressing dissatisfaction with an adjudicative determination 
of the agency of original jurisdiction (that is, RO) and a 
desire to contest it.  38 C.F.R. § 20.201.  Thereafter, the 
RO must issue an SOC on the matter being appealed.  Then, 
appeal must be perfected by a final step - the filing of a VA 
Form 9 or other written equivalent thereof, indicating an 
intention to seek appeal to the Board.  38 U.S.C.A. § 
7105(a), 38 C.F.R. § 20.200.  A timely substantive appeal is 
one filed in writing, within 60 days of the date of notice of 
the SOC, or within the remainder of the one-year period of 
the date of notice of the RO decision being appealed, 
whichever is later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.101(d).  Any statutory tribunal, 
like the Board, must ensure its jurisdiction over a case 
before deciding its merits, and a potential jurisdictional 
defect may be raised by the tribunal, sua sponte, or by any 
party, at any stage in the proceedings, and, once apparent, 
must be adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

In December 1999, the RO granted TDIU and assigned an 
effective date of February 24, 1999.  In March 2002, the RO 
assigned an earlier effective date of February 24, 1998, for 
the grant of TDIU.  On February 26, 2003, the RO mailed the 
veteran the February 2003 rating decision denying an earlier 
effective date.  On March 13, 2003, and in May 15, 2003, the 
veteran filed statements to the effect that he believes he is 
entitled to an earlier effective date for TDIU.  These 
statements could be construed as NODs.  On May 23, 2003, the 
RO sent the veteran a May 2003 rating decision, again 
informing him that an earlier effective date for TDIU is 
denied.  On September 12, 2003, the veteran filed a statement 
that could be construed as an NOD.  On April 27, 2004, the RO 
mailed the veteran an SOC on the issue of earlier effective 
date for TDIU.  The cover letter to the SOC enclosed a blank 
VA Form 9, and advised the veteran as to his appeal rights.  
The letter explicitly told the veteran that he must perfect 
an appeal within 60 days of the date of the letter or the 
remainder, if any, of the one-year period from the date of 
notice of the rating action being appealed.  On July 27, 
2004, the veteran filed a VA Form 9 on the issue.      

As to the statements filed in March and May 2003, they are, 
singly or collectively, timely NOD(s) to the February 2003 
rating decision.  The September 2003 statement is a timely 
NOD to the May 2003 rating decision.  However, here, the 
veteran must have perfected his appeal with the filing of a 
VA Form 9 or Form-9 equivalent within 60 days after the 
mailing of the SOC on April 27, 2004.  Such date would have 
afforded the veteran more time to file a substantive appeal 
than the alternative deadline (within the remainder of the 
one-year period after notice of the May 2003 rating decision 
denying earlier effective date for TDIU).  As for substantive 
appeal on the February 2003 rating decision, the SOC on the 
issue on appeal was not issued until after the passage of a 
full year after the issuance of that rating decision.  Thus, 
the latest date by which the veteran could have perfected 
appeal on the issue of earlier effective date for the grant 
of TDIU is 60 days after April 27, 2004.

The veteran filed his VA Form 9 in July 2004, approximately a 
full month after the expiration of the deadline to perfect an 
appeal.  There is no evidence of communication from him or 
his representative seeking an extension of time to perfect an 
appeal, received after the issuance of the SOC.  38 C.F.R. § 
20.303.

The Board may dismiss a matter for which no timely 
substantive appeal was filed, as is the case here on the 2003 
denial of an earlier effective date for the grant of TDIU.  
The formality of perfecting timely appeal is part of a clear 
and unambiguous statutory scheme that requires the filing of 
both an NOD and a formal appeal to the Board.  See Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).  Without timely appeal, 
the Board has no jurisdiction to address the claim.  The 
appeal is dismissed.






ORDER

The appeal on the issue of 2003 RO denial of an effective 
date earlier than February 24, 1998, for grant of TDIU, is 
dismissed for lack of Board jurisdiction.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


